                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                   CIVIL ACTION NO. 3:19-CV-00676-MOC-DSC


                JAMES R. BLACKWELDER et. al.,                    )
                                                                 )
                                  Plaintiffs,                    )
                                                                 )
                v.                                               )
                                                                 )                    ORDER
                HORTER INVESTMENT                                )
                MANAGEMENT LLC,
                                                                 )
                                 Defendant.                      )



                       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Matthew L. Fornshell]” (document #10) filed February 24, 2020. For the reasons

               set forth therein, the Motion will be granted


                       The Clerk is directed to send copies of this Order to counsel for the parties, including but

               not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr.


                       SO ORDERED.


Signed: February 24, 2020
